FULL TEXT.
ALLREAD, J.
The plaintiff, who is also plaintiff in error, seeks by a second defense to recover the sum of One Thousand Dollars for damages growing out of certain statements or threats made by the defendant to the plaintiff. The lan-' guage used is that although the plaintiff was without fault and defendant by his negligence caused the injury, yet the defendant accused the plaintiff of an offense against the law and threatens to cause the plaintiff to be immediately prosecuted in the criminal courts and sentenced to imprisonment at the workhouse unless the plaintiff immediately paid the defendant the sum of Thirty-eight Dollars.
Upon a motion to strike this cause of action from the files, same was stricken out and the defendant refused relief thereon.
This cause of action is based upon Section 13384 General Code. It will be observed, however, that this section does not provide any civil liability and it is not the province of the court to enforce a criminal statute in a civil action.
(Ferneding, PJ., and Kunkle, J., concur.)